Atkinson, Justice.
Under the allegations of the petition as amended, the plaintiff is a mere holding company, an agent of *271two merging banks and the consolidated institution, and its sole duty related to execution of certain details in tbe plan of merger. The consolidated bank failed, and its affairs were taken over by the State superintendent of banks, whose duty it was to administer for the benefit of all persons at interest all the assets including those that were not turned over to the plaintiff. The plaintiff did not have an individual interest. The bank’s interests have now devolved upon the State superintendent of banks. His administration can not be interrupted either by the banks directly or by the plaintiff as their agent. The petition failed to allege a cause of action, and the court erred in overruling the general demurrer.

Judgment reversed.


All the Justices concur.